Citation Nr: 1409604	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the left shoulder.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals  (Board) from September 2004 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In November 2007, the Board denied service connection for a low back disability.  

In April 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2007 decision and remanded the case to the Board for readjudication. 

In January 2010, the Board remanded the claim of service connection for a low back disability for additional development.

In March 2012, the Board denied entitlement to service connection for a low back disability and to a disability rating in excess of 20 percent for a shoulder disability.  

In September 2013, the Court vacated the Board's March 2012 decision on the issues of entitlement to service connection for a low back disability and to a disability rating in excess of 20 percent for a shoulder disability and remanded the case for further proceedings.


FINDINGS OF FACT

1.  A low back disability was not shown in active service or within one year after service discharge, and there is no competent medical evidence of a link between the Veteran's current low back disability and his active service.

2.  The competent evidence of record shows that DJD of the left shoulder is manifested by abduction to 45 degrees and forward flexion to 45 degrees with pain, full strength, and no muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a disability rating in excess of 20 percent for DJD of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5201 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in June 2001, January 2010, and March 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Adequate VA examinations were conducted for the Veteran's low back in April 2010 and left shoulder in June 2011.  The record does not reflect that these examinations were inadequate for rating purposes.  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 C.F.R. § 3.303.

Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  DJD is a listed chronic disease for the purpose of presumptive service connection.  The applicable presumptive period is one year following separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's service treatment records show that in August 1975 he complained of right-side pain in his mid-back that was made worse by deep breathing.  He was diagnosed with a muscle spasm.  In September 1975, the Veteran indicated on a medical history form that he had recurrent back pain.  His spine and musculoskeletal system were normal at the September 1975 discharge examination.

Post-service treatment records from LBJ Tropical Medical Center (LBJ) show that in February 1977, the Veteran fell from a step and landed on his lower spine, for which he was diagnosed with a lumbar contusion.  Twelve days later he reported that his pain was improved.

In February 1980, the Veteran complained of back pain of one month duration that started after loading cement.

In May 1989, the Veteran complained of low back pain for the past week after playing golf.  Possible back strain was diagnosed.

In 1991, the Veteran was diagnosed with a back strain after a motor vehicle accident. 

In July 2001, X-rays showed moderate to severe spondylosis in the upper part of the lumbar spine.  

In August 2001, Dr. S. wrote that the Veteran had chronic back pain syndrome and that X-rays revealed severe spondylosis in the back.

In March 2004, VA received the Veteran's claim for entitlement to service connection for a low back disability.

March 2004 medical records show that the Veteran reported severe low back pain.  A radiologist opined that X-rays of the lumbar spine showed no significant interval change since 2001.  The X-rays showed osteophytes at multiple levels, bridging between L1-L2 and L3-L4, facet joint arthrosis, especially at L4-L5, and mild to moderate spondylosis.

In December 2004, Dr. S. wrote that a November 2004 CT scan showed moderate degenerative changes at all levels, with evidence of bulging at L3-L4 and L4-L5. 

On July 2005 VA examination, the examiner diagnosed the Veteran with DJD of the lumbar spine.  He opined that it would be pure speculation or conjecture to state whether the Veteran's current low back diagnosis was related to the one incident of back pain in military service. 

The July 2005 opinion lacks any probative value because the examiner does not explain why an opinion could not be reached without resorting to speculation.

In June 2006, T., M.D., also of LBJ, wrote that the "simple fact" that the Veteran was seen for back pain in August 1975 supports his claim for service connection.  Dr. T. also wrote that, "as expected, X-rays did not reveal any deformities" in 1975 because any changes due to arthritis would not have shown on X-rays at that point.

The statement from Dr. T. cannot be given probative value because it is, at best, speculative.  He did not state that the in-service treatment for back pain made it more likely than not that the current back disability is related to active service.  His statement merely indicates that chances of the Veteran's current back disability being related to active service are at least a little bit better than they would be if the Veteran did not have treatment during service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611  (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  In addition, he did not discuss the effects of the 1977, 1980, 1989, and 1991 back injuries that Veteran sustained after service.

In August 2008, Dr. S. wrote that it is possible that the Veteran had back pain after discharge from the Army but never sought medical attention because the pain was not bad.  He also wrote that it had been shown that injury to any joint, including the back, will eventually become DJD.  

Dr. S. did not actually state that the Veteran sustained a joint injury to the back during service; he noted that the Veteran's in-service injury was a muscle spasm; and only indicated the possibility of a relationship to service.  Dr. S.'s statements are simply not probative with respect to an in-service incident or a nexus between such and his current disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

October 2008 private treatment records show that the Veteran complained of back pain for that lasted for three days.  He described an injury from the military that affected his back but said he had not been having problems in the recent past.  The Veteran said he had been lifting heavy objects but could not remember any specific injury.

December 2008 private treatment records show that the Veteran complained of back pain that was increasing in severity, and that he had had back pain for more than 10 years.  The Veteran denied any previous injuries and it was noted that he had an active history, including military service.

May 2009 VA treatment records show that the Veteran reported that he injured his back while in the military in 1975.  There had not been a specific injury but it was an accumulation of things such as running, carrying, and lifting.  The pain was on both sides and radiated to the lower extremities.

On April 2010 VA examination, the Veteran reported daily back pain.
The examiner opined that the Veteran's back disability was less likely as not caused by or a result of the back injury during service.  The rationale was that it was well documented in medical literature that one of the causes of degenerative arthritis is trauma, contact sports, and repetitive or overuse injuries.  The relatively short time that the Veteran was in the military made a repetitive or overuse injury less likely.  When he was treated in service he was diagnosed with a muscle spasm rather than a joint condition, and there was no history of an impact trauma to the back. 

The examiner also wrote: "Based on the above rationale it is difficult to establish a plausible relationship to his current lumbar degenerative arthritis and his back pain which occurred in the military.  There is also significant paucity of documented evidence to render a confident opinion."

Based on the context of "confident opinion," the examiner appears to be referring to the impossibility of concluding that there is a positive nexus between the lumbar degenerative arthritis and service, and not that his overall opinion was speculative. 

The Veteran is competent to assert that he experienced symptoms of back pain since service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The medical records show that the Veteran did not attribute his back pain to his military service until after he filed his March 2004 claim for service connection.  This coincidence places at issue the credibility of the Veteran's assertion that he experienced back pain since service.  The Veteran is, nonetheless, credible, because there is no additional evidence to support a finding to the contrary.

DJD of the spine is a complex medical condition that must be shown by competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  An opinion as to its etiology is equally complex, especially given that the Veteran suffered multiple back injuries, which required medical attention, during the 30 years between separation from service in 1975 and the initial diagnosis of DJD in 2005.

The Veteran has offered his own opinion on etiology, stating he believes it is related to his military service.  The Veteran has not, however, shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, he is not competent to self-diagnose DJD or offer an opinion as to its etiology.  His opinion in this regard is of no probative value.

There are no competent and probative opinions of record to suggest a link between the Veteran's current low back disability and his active service.  

The April 2010 VA examiner opined that it is less likely as not that the Veteran's current back condition was caused by or is a result of the back injury from active service.  The opinion has probative value because the examiner was competent to offer it and he applied a valid medical analysis to the significant facts of the case in order to reach his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As the Veteran's current back disability, DJD of the spine, a chronic disease, was not diagnosed until 30 years after service, the theories of service connection pertaining to chronicity and continuity of symptomatology (§ 3.303(b)) and affirmatively showing inception in service (§ 3.303(a)) do not apply.

The Veteran's report of symptoms of back pain since service is the only evidence linking his current low back disability to service.  Due to the complex medical issues involved in determining the etiology of the Veteran's current low back disability, the April 2010 VA examiner's negative opinion is afforded far more probative value than the Veteran's lay statements.

The preponderance of the evidence is against the claim of service connection for a low back disability; there is no doubt to be resolved; and service connection for a low back disability is not warranted.
 

An Increased Rating for a Left Shoulder Disability

The Veteran seeks a disability rating in excess of 20 percent for DJD of the left, minor, shoulder, under Diagnostic Code 5201.

Under Diagnostic Code 5201, a 20 percent rating requires limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating requires limitation of motion of the minor arm to 25 degrees from the side.  

On July 2005 VA examination, left shoulder range of motion was abduction to 160 degrees and forward flexion to 160 degrees.  There was no additional limitation of range of motion by pain, fatigue, weakness, or lack of endurance following repetitive use. 

A June 2006 letter from V.T.W., M.D. of the LBJ states that the Veteran was evaluated on March 29, 2006.  Left shoulder range of motion was abduction to 82 degrees and flexion to 80 degrees. 

A November 2009 primary care note shows that the Veteran had difficulty with left shoulder abduction greater than 80 degrees. 

On December 2009 VA orthopedic consultation, left shoulder range of motion was abduction to 85 degrees and forward flexion to 80 degrees. 

On June 2011 VA examination, the Veteran reported that pain interfered with his ability to lift objects that weigh more than 5 pounds and sleep on his left arm.  He also reported that his shoulder disability has not caused him to take time off work and that he is able to do all of his activities of daily living without assistance.

On physical examination, left shoulder range of motion was abduction to 45 degrees and forward flexion to 45 degrees.  The range of motion was limited by pain.
 
The examiner noted that after exercises of the left shoulder strength was intact and there was no additional impairment of joint function due to pain, fatigue, weakness, incoordination, or lack of endurance.

The limitation of motion of the left arm has not been limited to 25 degrees from the side at treatment or at VA examinations.  The evidence shows that abduction and forward flexion were, at most, limited to 45 degrees.  Accordingly, a 30 percent rating for DJD, the next highest available under Diagnostic Code 5201, is not warranted on the basis of limitation of motion.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202   (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40 , 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The functional limitations reported by the Veteran at the June 2011 VA examination are not supported by the examination results, which demonstrate that, after exercises of the left shoulder, strength was intact and there was no additional impairment of joint function due to pain, fatigue, weakness, incoordination, or lack of endurance.  

Moreover, the Veteran's reported inability to lift more than 5 pounds with his left arm is inconsistent with his report that he is able to do all of his activities of daily living without assistance.

Given the Veteran's demonstrated ability to perform physical tasks and his overall range of motion, the evidence does not support a disability rating in excess of 20 percent on the basis of functional limitation and functional loss.

The record does not show scapulohumeral articulation or ankylosis of the left shoulder, a humerus impairment or a clavicle or scapula impairment at any time. Accordingly, Diagnostic Codes 5200, 5202, or 5203 are not for application.  See 38 C.F.R. § 4.71a .

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective. Hart, supra.  However, there is no identifiable period of time, either before or after March 29, 2006, during which the left shoulder was more disabling than reflected in the 10 and 20 percent ratings assigned.  Thus, further "staged ratings" are not supported by the record. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of shoulder impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown. 

The Veteran does not contend, and the evidence of record does not suggest, that his shoulder disability has resulted in any hospitalizations or has caused him to miss any work.  The Board finds, therefore, that the Veteran's service-connected shoulder disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for left shoulder DJD; there is no doubt to be resolved; and a disability rating in excess of 20 percent for left shoulder DJD is not warranted.
 
The Veteran does not contend, and the record does not reasonably raise, a claim for total disability rating for compensation based on individual unemployability.  The Veteran has been employed throughout the appeal period.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).









ORDER

Service connection for a low back disability is denied.

A disability rating in excess of 20 percent for DJD of the left shoulder is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


